Citation Nr: 1732255	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  13-22 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Comegys, Associate Counsel







INTRODUCTION

The appellant had active duty for training (ACDUTRA) in the Rhode Island Army National Guard from February 2, 2011 to May 5, 2011. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision issued in February 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

The Board remanded the appeal for additional development in July 2016.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the outset, the Board notes that the appellant in this case has not yet achieved "veteran" status.  

Special rules apply to National Guard and Reserve service.  The initial determination in any claim for veterans' benefits is whether the claimant is considered a "veteran" as defined under VA law.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Service in the National Guard, even during period of ACDUTRA (or INACDUTRA), without more, will not suffice to give one "veteran" status.  Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010).  

To warrant "veteran" status for National Guard service, the individual must (1) serve on active duty, (2) serve on a period of ACDUTRA and incur or aggravate an injury or disease during that period of ACDUTRA; or (3) serve on a period of INACDUTRA and incur or aggravate an injury during that period of INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  No presumptions attach (including soundness, aggravation, or presumptive diseases) unless "veteran" status is attained; and, certain presumptions (aggravation and presumptive diseases) can never apply to periods of ACDUTRA and INACDUTRA).  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  

The mere occurrence or notation of symptoms or a disability during ACDUTRA or INACDUTRA is not sufficient to meet the criteria for establishing "veteran" status, even if those symptoms represent the initial occurrence of symptoms, or if that diagnosis represents the initial diagnosis.  In other words, the appellant must establish that the disability actually began during a period of ACDUTRA or INACDUTRA.  The determination of when scoliosis actually began is inherently a medical question which must be based on an accurate understanding of the facts, as well as of this particular aspect of the law.  As such, a medical opinion is needed in this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159 (c)(4) (2016).

The appellant contends his back disability had onset in military service.  He has asserted that he hurt his back in service due to marching and carrying a large pack on his back.  He reportedly began experiencing intense back pain during his ACDUTRA service, and he avers his back pain has continued since.  The appellant has also averred that his private physicians have informed him that he does not have scoliosis.

Service treatment records show the appellant was seen for back pain on March 22, 2011.  He was referred to physical therapy and given a three day profile.  Personnel records show the appellant was medically discharged from service for a medical condition that existed prior to service, scoliosis.

Post-service private medical evidence includes an MRI report from October 2011.  This report reflects findings of congenitally narrow distal lumbar canal with bulge or protrusions at L4-5 and L5-S1 with moderate central stenosis, disc bulge to the right at L3-4 with mild central stenosis, mild lumbar discogenic change otherwise, multi-level neural foraminal narrowing and rightward convex thoracolumbar scoliosis which centers about the T12-L1 level and measures approximately 20 degrees.

In a June 2012 statement, Dr. L. a private physician noted that X-rays performed in November 2011 showed the appellant has 30 degrees of right convex curvature in the lumbar spine and left lateral lean in the thoracic spine.  Dr. L. indicated that the appellant had a healthy spine prior to entering service in the Army.  He noted that the appellant was treated by another physician (Dr. S.) in February 2005 for low back spasms and did not return again for the same until February 2008, and then did not return again until October 2011.  Dr. L. opined that this initial pattern of responding very well to chiropractic treatments and not returning for care until 3 years later indicates his spine was healthy prior to going into the Army.

The claim is remanded for a medical opinion regarding etiology and causation.  See McLendon.

As the claim is being remanded for an opinion, the appellant is provided another opportunity to supplement the record with any additional, pertinent medical records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and request authorization and consent to release Information to VA, for any private doctor who has treated him for his back disability, to include Drs. L. and S.  Then, take appropriate action to contact all identified provider(s) and request any non-duplicative records.  

If the identified private records are unavailable, the claim file must be clearly documented to that effect and the appellant notified in accordance with 38 C.F.R. § 3.159 (e).

2.  Thereafter, schedule the appellant for a VA examination to evaluate the nature and etiology of his back disability.  The entire claims file and a copy of the Remand are to be reviewed by the examiner.  All appropriate diagnostic testing should be conducted.

a) The examiner should identify all current back disabilities.  

b) For all current back disabilities found on examination, and to include the noted findings on the 2011 MRI and X-ray, the examiner is to state whether it is at least as likely as not (i.e. a 50 percent or greater probability) any such disability existed prior to the appellant's period of ACDUTRA service (February 2, 2011 to May 5, 2011)?

c) If a currently diagnosed back disability existed prior to the appellant's period of ACDUTRA, service, then opine as to whether such pre-existing disability was aggravated (permanently worsened beyond its natural progression) by the period of ACDUTRA service (February 2, 2011 to May 5, 2011).  

In answering this question, the appellant's report of intense back pain in service, as a result of marching and carrying a back pack, and back pain thereafter should be discussed.

d) If a currently diagnosed back disability DID NOT exist prior to the appellant's period of ACDUTRA service, then opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability had onset in or is related to the appellant's period of ACDUTRA service (February 2, 2011 to May 5, 2011).

The examiner should provide an explanation for the opinions provided.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state why this is so.

3.  Finally, after completing any other necessary development, readjudicate the claim on the merits.  If the benefit sought is not granted, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






